Order filed August 14, 2014




                                        In The

                     Fourteenth Court of Appeals
                               NO. 14-14-00506-CV

                         CRYSTAL R. DAVIS, Appellant

                                          V.

                    LITTLE NELL APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1047273

                                      ORDER

      On July 16, 2014, appellant, who is appearing pro se, filed a timely motion
in this court challenging the trial court’s July 8, 2014, ruling sustaining a contest to
her affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). When a motion to
review the trial court’s ruling on indigence is filed, the trial court clerk and the
court reporter must prepare, certify, and file the record of the hearing on the
contest to the claim of indigence within three days after the motion is filed. See
Tex. R. App. P. 20.1(j)(3). The county clerk prepared a clerk’s record, but no
reporter’s record of the hearing has been filed.
      Under the unambiguous language of Rule 20.1(j), if the appellate court does
not deny a motion under Rule 20.1(j) within 10 days after the motion is filed, this
motion is granted by operation of law. Tex. R. App. P. 20.1(j)(4). Even if the trial
court clerk and the court reporter prepare, certify, and file the hearing record within
three days after the motion is filed, the appellate court has less than a week to
review the record and rule on the merits of the motion. If the court reporter does
not file the hearing record within 10 days after the filing of the motion, as in this
case, this court has no ability to review the merits of the motion, and the motion is
granted by operation of law regardless of whether the motion has merit. Tex. R.
App. P. 20.1(j)(4). This new rule places a heavy burden on the trial court clerk and
the court reporter to act expeditiously in preparing, certifying, and filing the
hearing record. If they fail to do so, then under the applicable procedure, this court
has no ability to review the merits of the motion.

      More than 10 days have passed since the motion was filed and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Therefore, we ORDER the Harris County Clerk and the official court
reporter, Karen S. Bernhardt, to prepare, certify, and file the appellate record
without the advance payment of costs. See Tex. R. App. P. 20.1(k). The record will
be due in this court 30 days from the date of this order.

                                   PER CURIAM